Citation Nr: 1417308	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1970.  He received the Army Commendation Medal with "V" Device and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied entitlement to service connection for a low back disability.

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran testified before the undersigned at a December 2011 videoconference hearing at the RO.  Transcripts of the hearings have been reviewed and associated with his claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2012, remand the Board sought an opinion as to whether any current back disability clearly and unmistakably pre-existed service.  The Veteran was afforded a VA examination in September 2012, but the examiner did not provide this opinion.  The Board is required to remand the claim to obtain the requested opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the September 2012 VA examiner to provide an opinion as to whether any current back disability clearly and unmistakably pre-existed service and was clearly and unmistakably not aggravated (underwent no permanent increase in disability) in active service beyond the natural progression of the disease.

The examiner is advised that the term "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted and is undebatable. 

The examiner must provide reasons for the opinion.

In formulating the above requested opinions, the examiner should specifically acknowledge and discuss the significance, if any, of the Veteran's in-service back injury, his post-service back injuries, and his reports of back problems ever since service. 

The examiner should presume that the Veteran's reports of a back injury and back problems in service are accurate.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for back problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case; before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



